Title: To James Madison from Dolley Madison, 23 October 1805
From: Madison, Dolley
To: Madison, James


          
            23d. October 1805
          
          A few hours only have passed since you left me my beloved, and I find nothing can releave the oppression of my mind but speaking to you in this only way. The Doctor called before you had gone far and with an air of sympathy wished you could see how much better the knee appeared. I could only speak to assure him it felt better. Betsey Pemberton and Amy are sitting beside me and seem to respect the grief they know I feel, at even a short seperation from one who is all to me. I shall be better when Peter returns, not that any length of time could lessen my just regret, but an assurance that you are well and easy will contribute to make me So. I have sent the books and note to Mrs. Dallas. B. Pemberton puts on your hat to divert me, but I cannot look at her.
          24th. of October. What a sad day! The watchman announced a cloudy morning at one clock, and from that moment I found myself unable to sleep from anxiety for thee my dearest husband—detention cold and accident Seemed to menace thee! B. Pemberton who lay beside me administered three or four drops of Laudinum, it had some effect before the Dr. came, who pronounced a favorable opinion on the knee.
          Yesterday the Miss Gibbons called upon me, in the Evening Mrs. Dallas and daughter with Mrs. Stuart and Nancy Pemberton. Every one is kind and attentive.
          25th. This clear cold morning will favor your journey and enliven the feelings of my darling! I have nothing new to tell you. Betsey and myself sleep quietly together and the knee is mending. I eat very little and sit precisely as you left me. The doctor during his very short visits, talks of you, he says he regards you more than any man he ever knew and nothing could please him so much as passing his life near you—sentiments so congenial with one’s own, and in such cases, like dew drops on flowers, exhilarate as they fall! The Governor, I hear, has arrived and is elated with his good fortune. General Moreau is expected in town in a few days, to partake of a grand dinner the citizens are about to give him.
          Adieu, my beloved, our hearts understand each other. In fond affection thine
          
            Dolley P. Madison
          
        